Citation Nr: 0412259	
Decision Date: 05/11/04    Archive Date: 05/19/04

DOCKET NO.  03-14 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).




REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from August 1976 to 
December 1980.  She also served in the United States Naval 
Reserves from July 1982 until March 1985.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a July 2002 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office in St. Petersburg, Florida, which denied the veteran's 
claim of entitlement to service connection for PTSD.  The 
veteran perfected a timely appeal to that decision.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.  

2.  There is credible supporting evidence that during service 
the veteran experienced a stressor involving personal 
assaults which medical professionals have identified as 
partly the cause of her currently diagnosed PTSD.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, the 
criteria for service connection for PTSD have been met.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA).  During 
the pendency of this appeal, on November 9, 2000, the 
President signed into law the VCAA, Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  This Act is applicable to all claims 
filed on or after the date of its enactment, November 9, 
2000, or filed before that date and not yet final.  This new 
law eliminates the concept of a well-grounded claim and 
redefines VA's obligations insofar as properly notifying and 
assisting veterans in developing their claims.  In view of 
the Board's decision to allow the veteran's appeal in full, 
there is no need to discuss VA's compliance with the VCAA.

II.  Factual background.

The service medical and personnel records for the veteran are 
negative for any evidence which would tend to support the 
veteran's claims that she was subjected to unwanted sexual 
advances in October 1976 and again in December 1976 or 
January 1977.  The veteran was married in 1977 and gave birth 
to a child in December 1980.

The veteran's claim for service connection for PTSD (VA Form 
21-526) was received in March 2000.  Submitted in support of 
her claim was a statement, wherein the veteran indicated that 
the first incident occurred in New York.  She indicated that 
upon completing seamanship training in October 1976, the 
recruiter invited her out to dinner to celebrate; following 
dinner, the recruiter explained that he needed to stop at his 
apartment.  Once they arrived at his apartment, he proceeded 
to kiss and fondle the veteran.  She pleaded with him and he 
stopped and took her home.  The veteran indicated that she 
never told anyone about the incident because she was ashamed 
and felt that she may have been partially responsible for 
what happened to her.  The veteran reported another incident 
that occurred when she was assigned to the headquarters unit 
in Pensacola, Florida.  While performing her duty directing 
traffic, she met a young man who was on the same assignment; 
she invited him to watch television in her room at which time 
he attempted to rape her.  The veteran indicated that she 
became depressed after that incident because she did not 
understand why those incidents kept occurring.  She then 
became afraid of being friends with any man.  She 
subsequently met a man and got married in 1977; however, 
after she became pregnant in 1980, he asked her to abort the 
baby because he was not ready for a family.  The veteran 
indicated that her husband became physically and mentally 
abusive.  

Also submitted in support of the veteran's claim were private 
treatment reports, dated from March 1998 to April 1999, 
showing treatment for ongoing depression and suicidal 
ideations.  In a treatment summary, dated in April 1999, the 
examiner noted that the veteran began receiving treatment at 
the Avalon Center on March 25, 1999; it was noted that she 
had attended 35 individual therapy sessions and 8 psychiatric 
evaluation/management sessions between March 1993 and 
February 1995.  It was noted that the veteran's diagnoses 
were major depressive disorder, PTSD and a personality 
disorder with avoidant personality traits.  It was reported 
that the veteran had been in treatment since 1993, and has 
continuously deteriorate in daily functioning during that 
time.  The veteran was seen in March 1998 for evaluation of 
increasing anxiety and nervousness over the past the past 
several weeks.  The examiner explained that they had tried to 
decrease the veteran's medication; unfortunately, as she was 
therapeutically dealing with a lot of past-PTSD-type issues, 
she was suffering from more and more anxiety and continued to 
use the prescribed medication for any kind of relief.  The 
pertinent diagnoses were depressive disorder and PTSD.  

Of record are medical records, including VA as well as 
private treatment reports, dated from January 1989 to April 
2002, which show that the veteran received ongoing clinical 
evaluation and counseling for symptoms of a psychiatric 
disorder, variously diagnosed as adjustment disorder, major 
depression and PTSD.  During a psychosocial assessment in 
July 1993, the veteran complained of fear, anxiety, 
depression, anger, self-isolation, conflicts at work, and a 
history of poor male/female relationships.  The final 
diagnosis was major depression, recurrent, moderate.  During 
a clinical visit in December 1996, the veteran reported being 
"attacked" on three occasions in the past; as a result, she 
did not feel safe when her husband became angry, considering 
that he kicked her once.  The record indicates that the 
veteran was admitted to a private hospital in April 1997, 
after an overdose of medication in a suicide attempt.  It was 
noted that the veteran had been hospitalized on a previous 
occasion after an overdose, after she had been sexually 
assaulted.  It was noted that the veteran had been separated 
from her second husband since December 1996; she reported 
being subjected to verbal and physical abuse in both 
marriages.  She also reported being date raped once, and two 
attempted rapes; once while in Pensacola and one while she 
was living in New York.  The pertinent diagnoses were major 
depression and rule out PTSD.  

Among these records is the report of a psychosocial 
assessment, dated in April 1998, at which time it was noted 
that the veteran had been experiencing depressed mood and 
anxiety since the previous year.  It was also noted that she 
had a history of abuse as a child; currently, she experienced 
poor sleep, anergia, tearfulness, isolation with a fear of 
people, and psychomotor agitation.  It was further noted that 
the veteran reported physical and mental abuse from both of 
her husbands; she stated that she was also sexually assaulted 
as an adult living in New York.  She also reported being 
physically abused by her mother, and sexually and emotionally 
abused by her father.  Therapy notes from May 1998 through 
July 1999 reflect diagnoses of major depression and PTSD.  
During a clinical visit at a VA outpatient treatment center 
in June 2000, the veteran reported problems with anxiety and 
panic attacks.  She also reported crying spells, depression, 
difficulty sleeping, and problems interacting with people.  
At that time, the veteran again reported the two assaults 
that occurred during service; the first one was by a navy 
recruiter, and another by an airman at the Naval Base where 
she was assigned to work directing traffic.  Following a 
mental status examination, the veteran was given a diagnosis 
of PTSD, chronic, early onset.  

The veteran was afforded a VA examination in May 2002, at 
which time the veteran reported that the first trauma 
occurred in 1976 when a navy recruiter asked her to go to his 
place and she agreed; upon arriving at his apartment, the 
recruiter proceeded to fondle and assault her.  The veteran 
indicated that she tried to fight back, but felt overpowered.  
She did not report the incident because she felt partially 
responsible for the incident.  The veteran explained that she 
tried to put that incident behind her, but then the second 
incident happened in 1977.  The veteran reported being 
attacked by a naval man while they were watching television 
in her room.  The veteran indicated that she did not report 
that incident because she was too embarrassed to tell 
anybody, and kept it to herself for the longest time.  She 
did not seek any psychiatric help.  However, she started 
having problems with nightmares, drinking to help her cope, 
withdrawing, and had problems trusting people.  She became 
increasingly afraid and isolated.  The veteran indicated that 
when her husband started abusing her, she felt compelled to 
tell him of the in-service incidents; however, he became even 
more upset.  Meanwhile, she had become increasingly more 
depressed, with crying spells, and just wanted to be alone.  
It was noted that the veteran had had at least four 
psychiatric admissions due to depression and suicide 
attempts, the first one in 1988.  

The veteran indicated that she continued to have problems 
with sleeplessness.  She reported recurrent bouts of 
nightmares of the past sexual abuse, about one to two times 
per week.  She also reported increasing bouts of anxiety and 
panic attacks.  She had no significant relationships because 
it was hard for her to trust people and she remained guarded.  
Following mental status examination, the pertinent diagnoses 
were PTSD, chronic, mild to moderate; depressive disorder, 
not otherwise specified with anxiety symptoms, secondary to 
PTSD.  The examiner stated that, based on the veteran's 
clinical presentation and review of the available background 
information, it was her opinion that the veteran met the 
criteria for PTSD with secondary anxiety and depressive 
symptoms.  The examiner further opined that it was her 
opinion that the personal and physical assault that the 
veteran experienced in service caused the veteran to have 
continuing problems and symptoms at this time, which causes a 
moderate to significant impairment in areas of social and 
industrial functioning.  

Received in October 2002 was a statement from the veteran's 
sister indicating that she had been informed by the veteran 
of the two rapes.  She reported that those incidents had 
resulted in adverse emotional and physical effects for the 
veteran.  She explained that because the veteran trusted 
those two individuals, those incidents have severely affected 
her ability to cope and interact with people and she is very 
cautious of entering into any relationships.  


III.  Legal analysis.

Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of DSM-IV]; a link, 
established by medical evidence, between the veteran's 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f)(1), 
(2) (2003).  

With respect to personal assaults and claims for PTSD, 38 
C.F.R. § 3.304(f)(3) was added in March 2002.  See 67 Fed. 
Reg. 10330-10332 (Mar. 7, 2002)).  This new section provides 
as follows:

If a PTSD claim is based on in-service 
personal assault, evidence from sources 
other than the veteran's service records 
may corroborate the veteran's account of 
the stressor incident.  Examples of such 
evidence include, but are not limited to:  
records from law enforcement authorities, 
rape crisis centers, mental health 
counseling centers, hospitals, or 
physicians; pregnancy tests or tests for 
sexually transmitted diseases; and 
statements from family members, 
roommates, fellow service members, or 
clergy.  Evidence of behavior changes 
following the claimed assault is one type 
of relevant evidence that may be found in 
these sources.  Examples of behavior 
changes that may constitute credible 
evidence of the stressor include, but are 
not limited to: a request for a transfer 
to another military duty assignment; 
deterioration in work performance; 
substance abuse; episodes of depression, 
panic attacks, or anxiety without an 
identifiable cause; or unexplained 
economic or social behavior changes.  VA 
will not deny a PTSD claim that is based 
on in-service personal assault without 
first advising the claimant that evidence 
from sources other than the veteran's 
service records or evidence of behavior 
changes may constitute credible 
supporting evidence of the stressor and 
allowing him or her the opportunity to 
furnish this type of evidence or advise 
VA of potential sources of such evidence.  
VA may submit any evidence that it 
receives to an appropriate medical or 
mental health professional for an opinion 
as to whether it indicates that a 
personal assault occurred.  

The record demonstrates that many years after service the 
veteran was diagnosed with PTSD, and such diagnosis has been 
repeated many times, including at the May 2002 VA 
examination.  It is undisputed and clear from the record that 
the appellant has been unequivocally diagnosed several times 
with PTSD.  It is also clear that the mental health 
professionals' diagnoses accepted her account of in-service 
sexual assaults as one of the precipitating causes of her 
PTSD.  The record reflects that the veteran also suffered 
childhood abuse as well as abuse by her two husbands after 
service.  The diagnosis for PTSD rests in part on purported 
stressors of personal assault suffered by the veteran during 
her period of active duty, involving two unwanted sexual 
advances, one by a navy recruiter and another by a fellow 
serviceperson.  Thus, the veteran has both a medical 
diagnosis of PTSD and medical evidence of a causal nexus 
between her current symptomatology and the specific claimed 
in-service stressors.  Therefore, the only remaining disputed 
issue is whether the veteran has submitted credible evidence 
to establish that the claimed in-service assaults actually 
occurred.  Since the claimed stressor is not combat related, 
the veteran's account of the in-service stressors must be 
corroborated by credible supporting evidence.  Significantly, 
credible supporting evidence is not limited to service 
department records, but can be from any source.  See Cohen 
(Douglas) v. West, 10 Vet. App. 125, 147 (1997).

Some of the clinicians, including the 2002 VA examiner, refer 
to there being documentation of the claimed service stressors 
of personal assault.  If there is any contemporaneous 
documentation, dated during active duty or soon thereafter, 
it has not been identified and is not in the claims folder.  
What the file contains is unquestioned accounts by the 
veteran, recited by her many years after the alleged service 
events.  The service medical records do not contain any 
complaints indicative of any assaults or treatment for a 
psychiatric disorder.  The service personnel records do not 
reflect any request for a transfer, deterioration in work 
performance, or other unexplained behavior changes possibly 
indicative of a personal assault.  The veteran's service 
records are devoid of evidence pertaining to a sexual assault 
because the appellant did not file official reports.  
However, it is noteworthy that the veteran reported the in-
service assaults beginning in 1997, when she given a 
diagnosis of depressive disorder, which was subsequently 
changed to PTSD.  These psychological assessments, during 
which she reported these attacks were not conducted in 
connection with her claim for compensation.  

The absence of corroboration in the service records does not 
relieve the Board of its obligation to assess the credibility 
and probative value of the other evidence.  Doran v. Brown, 6 
Vet. App. 283, 290-91 (1994).  The Court has held that while 
interest in the outcome of a proceeding "may affect the 
credibility of testimony, it does not affect competency to 
testify."  Cartright v. Derwinski, 2 Vet. App. 24 (1991); see 
also Hatlestad v. Derwinski, 1 Vet. App. 164, 170 (1991).  
With respect to claims based upon a personal assault, it is 
recognized that the service record may be devoid of evidence 
because many victims of personal assault, especially sexual 
assault and domestic violence, do not file official reports 
either with military or civilian authorities.  38 C.F.R. 
§ 3.304(f)(3).  Therefore, development of alternative sources 
for information is critical.  Alternative sources that may 
provide credible evidence of the in-service stressor include 
statements from family members.  The appellant's sister has 
provided a written statement that the appellant had told her 
about the personal assaults and that she had observed changes 
in the appellant's behavior consistent with such stressful 
incidents.  This statement seems to be the sort of evidence 
in a PTSD claim based on in-service personal assault from 
sources other than the veteran's service records that may 
corroborate the veteran's account of the stressor incident 
contemplated by 38 C.F.R. § 3.304(f)(3).  Examples of such 
evidence include statements from family members and evidence 
of behavior changes following the claimed assault.  The 
statement supports the appellant's claim and in the opinion 
of the Board is consistent with other evidence of record, 
particularly the appellant's prior statements, and is 
entirely credible.  In the VA system where equipoise is the 
standard of proof, the Board finds that the statement from 
the appellant's sister constitutes credible supporting 
evidence that the claimed in-service stressor occurred.

The Board further notes that the Court has previously stated 
that "something more than medical nexus evidence is required 
to fulfill the requirement for 'credible supporting 
evidence'", Moreau v. Brown, 9 Vet. App. 389, 396 (1996), and 
that "an opinion by a mental health professional based on a 
postservice examination of the veteran cannot be used to 
establish the occurrence of the stressor," Cohen (Douglas), 
10 Vet. App. at 145 (citing Moreau, supra).  See also YR, 11 
Vet. App. at 397-98 (quoting these statements in Cohen 
(Douglas), and Moreau, both supra).  These quoted categorical 
statements were made in the context of discussing PTSD 
diagnoses other than those arising from personal assault.  As 
to personal-assault cases, VA has provided for special 
evidentiary-development procedures, including interpretation 
of behavior changes by a clinician and interpretation in 
relation to a medical diagnosis.  38 C.F.R. § 3.304(f)(3).  
To that extent, the above categorical statements in Cohen 
(Douglas) and Moreau, and other cases where they may have 
been echoed, are not operative.  

Behavior changes documented after service, such as the 
appellant's increasing anxiety and nervousness, avoidant 
traits, and deterioration in daily functioning, as well as 
her history of psychiatric treatment with a wide variety of 
diagnoses, have been examined and clinically interpreted as 
evidence indicative of the occurrence of the claimed in-
service stressor.  A VA physician who interviewed the 
appellant and evaluated her account of in-service stressors 
in light of the behavior changes and evidence pertaining 
thereto, concluded that the in-service stressors which the 
appellant described had caused her to have continuing 
problems and symptoms which met the criteria of PTSD.  
Significantly, the new regulation on personal assault and 
PTSD indicates that, when determining whether an alleged 
service stressor of personal assault has been corroborated, 
some weight must be given to a current examiner's 
interpretation of past behavior changes including whether 
such changes signal that a personal assault occurred in 
service.  In this case, mental health professionals who have 
interviewed the veteran and reviewed past records are 
convinced that the veteran was subjected to personal assault 
in service, and that such service stressor is partly the 
source of her currently diagnosed PTSD (other sources being 
reported stressors outside of active duty).  

Considering the new liberal regulation in proving a service 
stressor based on personal assault, and applying the benefit-
of-the-doubt rule (38 U.S.C.A. § 5107(b)), the Board finds 
that record contains credible supporting evidence that that 
the claimed in-service stressor occurred, i.e., that during 
service the veteran experienced a stressor involving a 
personal assault against her, and such is partly the cause of 
her currently diagnosed PTSD.  Thus, service connection for 
PTSD is warranted.  


ORDER

Service connection for PTSD is granted.  



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



